DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a prover node configured to participate…” and “a verifier node configured to participate…”,  in claims 12, 14-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1, 11-15 are objected to because of the following informalities:  
Each of claims 1, 11-15 contain the following: “based on key a commonly known…”.  This should be “based on a key commonly known…” or similar.  
Appropriate correction is required.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The claim would be allowable for the following reason(s): none of the prior arts of record individually or in combination explicitly teach or fairly suggest each and every claimed limitation of the dependent claim, especially the limitations of “excluding from further calculation measurements for frequencies wherein at least one of the prover carrier signal and the verifier carrier signal was not authenticated based on the respective the frame delimiter; failing the calculating if the number of remaining frequencies after the excluding does not exceed a pre-determined threshold number; evaluating an average round-trip time based on the round-trip time measurements for frequencies remaining after the excluding; failing the calculating if the average round-trip time exceeds a pre-determined value; and thereafter, calculating the distance based on the phase measurement results remaining after the excluding”.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The claim would be allowable for the following reason(s): none of the prior arts of record individually or in combination explicitly teach or fairly suggest each and every claimed limitation of the dependent claim, especially the limitations of “excluding from further calculation measurements for frequencies wherein at least one the prover carrier signal and the verifier carrier signal was not authenticated based on the respective the frame delimiter or wherein the measured round-trip time exceeds a pre-determined value; failing the calculating if the number of remaining frequencies after the excluding does not exceed a pre-determined threshold number; assigning the remaining frequencies into a prover group and an adversary group based on their respective measured round-trip times;  31failing the calculating if the number of frequencies in the prover group does not exceed the threshold number or if the number of frequencies in the adversary group does exceed the threshold number; and thereafter, calculating the distance based on the phase measurement results in the prover group”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 11-12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olafsdottir et al (“On the Security of Carrier Phase-based Ranging”), and further in view of Kountouris et al (PGPUB 2014/0137210) and Lemkin et al (US 8,325,704).

Regarding Claim 1:
Olafsdottir teaches a method of secure wireless ranging between a verifier node and a prover node (abstract, multicarrier phase-based ranging), comprising: 
for each frequency in a plurality of frequencies, performing a measurement procedure resulting in a two-way phase measurement and a round-trip time measurement between the verifier node and the prover node, the measurement procedure comprising (page 4 section 2.2, multicarrier phase ranging systems eliminate cycle ambiguity by transmitting continuous wave signals at different frequencies; verifier first transmits signal with frequency f1 to which the prover locks its local oscillator and retransmits the signal back to the verifier; the verifier then transmits a continuous wave signal with frequency f2; the distance is then unambiguously measured by measuring the phase difference between the verifier signal and the prover signal for each frequency; page 16 section 5.2, alternative countermeasure [e.g. to distance reducing attacks] would be to realize a rough time-of-flight estimation; verifier modulates challenges in interrogating signal that is transmitted to the prover; prover computes response and modulates them back on the phase-locked response signal that the prover transmits back to the verifier; verifier estimates a course distance by measuring the time elapsed between transmitting the challenge and receiving the response): 
the verifier node transmitting on the frequency a verifier packet comprising a verifier carrier signal and a verifier frame delimiter (page 4 section 2.2, verifier first transmits signal with frequency f1 to which the prover locks its local oscillator and retransmits the signal back to the verifier; page 16 section 5.2, verifier modulates challenges in interrogating signal that is transmitted to the prover (challenge can be seen as a delimiter)); 
the prover node receiving the verifier packet and performing a phase measurement of the verifier carrier signal (page 4 section 2.2, prover locks its local oscillator to the transmitted frequency and retransmits the signal back to the verifier); 
the prover node transmitting on the frequency a prover packet comprising a prover carrier signal and a prover frame delimiter (page 4 section 2.2, prover locks its local oscillator to the transmitted frequency and retransmits the signal back to the verifier; page 16 section 5.2, prover computes response to challenge and modulates them back on the phase-locked response signal that the prover transmits back to the verifier); and 
the verifier node receiving the prover packet and performing a phase measurement of the prover carrier signal and a time-of-arrival measurement of the prover frame delimiter (page 4 section 2.2, at verifier, phase difference between received signal from prover and verifier’s own signal for this frequency is measured; page 16 section 5.2, verifier estimates a course distance by measuring the time elapsed between transmitting the challenge and receiving the response); and 
calculating a distance between the verifier node and the prover node based on the two-way phase measurements and the round-trip time measurements for the plurality of frequencies (page 4 section 2.2, at verifier, phase difference between received signal from prover and verifier’s own signal for this frequency is measured; verifier measures phase difference between transmitted and received signals f1 and f2, obtaining θ1 and θ2; distance is measured using measured phase differences; page 16 section 5.2, verifier estimates a course distance by measuring the time elapsed between transmitting the challenge and receiving the response).
Olafsdottir does not explicitly teach wherein each of the verifier frame delimiter and each of the prover frame delimiter comprises a respective authentication code, wherein the authentication code is based on key a commonly known by the verifier node and the prover node; and
wherein the carrier signal is authenticated based on each corresponding the authentication code of the corresponding the frame delimiter and the commonly known key.
However, Kountouris teaches the concept wherein each of a verifier frame delimiter and each of a prover frame delimiter comprises a respective authentication code (abstract, method for processing data packet upon reception; using data packet authentication preamble to authenticate the link; paragraph 103, authentication preamble replaces existing field such as frame delimiter; paragraph 66, four nodes connected to one another; paragraph 68-72, each node EN comprises receiver module for processing received authentication preamble, and transmitter for transmitting authentication preamble), wherein the authentication code is based on key a commonly known by a verifier node and a prover node (paragraph 77, attribute ATTAL relating to authentication is group key such as network key shared by group of nodes; paragraph 84, transmitting node generates authentication preamble using ATTAL); and
wherein the carrier signal is authenticated based on each corresponding the authentication code of the corresponding the frame delimiter and the commonly known key (paragraph 105-112, receiving node calculates reference authentication preamble in the same manner as transmitting node (i.e. using group key ATTAL), and compares it to received authentication preamble; if the two values are identical, authentication succeeds).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the authentication code delimiter teachings of Kountouris with the multicarrier phase ranging teachings of Olafsdottir, in order to improve the security of the system by replacing a packet sequence with a cryptographic authentication code, thereby allowing the prover and verifier devices to authenticate the opposing devices and reduce the likelihood that an attacker can execute a range-reducing attack by only accepting signals from authenticated devices.
Neither Olafsdottir nor Kountouris explicitly teaches the prover node performing a time-of-arrival measurement of the verifier frame delimiter.
However, Lemkin teaches the concept of a prover node performing a time-of-arrival measurement of a verifier frame delimiter (col 10 line 29-46, process for measuring time of flight; at master device, packet is created and initialized; timestamp information is added to packet; packet is sent from master to slave; timestamp information is added to packet when packet is received by slave device, and returned to master device; col 5 line 33-43, timestamp corresponds to time associated with delimeter).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the time-of-arrival measurement teachings of Lemkin with the multicarrier phase ranging teachings of Olafsdottir in view of Kountouris, with the benefit of increasing the accuracy of time-of-arrival measurements by incorporating timestamps into the transmitted/received packets, thereby increasing the accuracy and reliability of any distance calculations based on the time of flight data.

Regarding Claim 6:
Olafsdottir in view of Kountouris and Lemkin teaches the method of claim 1.  In addition, Lemkin teaches the method, further comprising: 
the prover node transmitting the time-of-arrival measurement of the verifier frame delimiter or the phase measurement of the verifier carrier signal to the verifier node (col 10 line 29-46, process for measuring time of flight; at master device, packet is created and initialized; timestamp information is added to packet; packet is sent from master to slave; timestamp information is added to packet when packet is received by slave device, and returned to master device; col 5 line 33-43, timestamp corresponds to time associated with delimeter).
The rationale to combine Olafsdottir and Lemkin is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 6.

Regarding Claim 7:
Olafsdottir in view of Kountouris and Lemkin teaches the method of claim 1.  In addition, Olafsdottir teaches wherein, during the verifier node transmitting the verifier carrier signal, the prover node adjusts its local oscillator, LO, based on the phase measurement of the verifier carrier signal (page 4 section 2.2, verifier transmits signal to which prover locks its local oscillator and retransmits signal back to verifier; page 16 section 5.2, prover response is phase-locked to verifier signal).

Regarding Claim 11:
Olafsdottir teaches a method of secure wireless ranging between a verifier node and a prover node (abstract, multicarrier phase-based ranging), comprising: 
for each frequency in a plurality of frequencies, performing a measurement procedure comprising (page 4 section 2.2, multicarrier phase ranging systems eliminate cycle ambiguity by transmitting continuous wave signals at different frequencies): 
the prover node receiving a verifier packet comprising a verifier carrier signal and a verifier frame delimiter from the verifier node and performing a phase measurement of the verifier carrier signal (page 4 section 2.2, verifier first transmits signal with frequency f1 to which the prover locks its local oscillator and retransmits the signal back to the verifier; page 16 section 5.2, verifier modulates challenges in interrogating signal that is transmitted to the prover (challenge can be seen as a delimiter), page 4 section 2.2, prover locks its local oscillator to the transmitted frequency and retransmits the signal back to the verifier); and 
the prover node transmitting on the frequency a prover packet comprising a prover carrier signal and a prover frame delimiter (page 4 section 2.2, prover locks its local oscillator to the transmitted frequency and retransmits the signal back to the verifier; page 16 section 5.2, prover computes response to challenge and modulates them back on the phase-locked response signal that the prover transmits back to the verifier).
Olafsdottir does not explicitly teach wherein both the verifier frame delimiter and the prover frame delimiter comprise a respective authentication code, wherein the authentication code is based on key a commonly known by the verifier node and the prover node, and verifier carrier signal is authenticated by the prover node based on each corresponding the authentication code of the corresponding the frame delimiter and the commonly known key.
However, Kountouris teaches the concept wherein both a verifier frame delimiter and a prover frame delimiter comprise a respective authentication code (abstract, method for processing data packet upon reception; using data packet authentication preamble to authenticate the link; paragraph 103, authentication preamble replaces existing field such as frame delimiter; paragraph 66, four nodes connected to one another; paragraph 68-72, each node EN comprises receiver module for processing received authentication preamble, and transmitter for transmitting authentication preamble), wherein the authentication code is based on key a commonly known by a verifier node and a prover node (paragraph 77, attribute ATTAL relating to authentication is group key such as network key shared by group of nodes; paragraph 84, transmitting node generates authentication preamble using ATTAL); and
a verifier carrier signal is authenticated by the prover node based on each corresponding the authentication code of the corresponding the frame delimiter and the commonly known key (paragraph 105-112, receiving node calculates reference authentication preamble in the same manner as transmitting node (i.e. using group key ATTAL), and compares it to received authentication preamble; if the two values are identical, authentication succeeds).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the authentication code delimiter teachings of Kountouris with the multicarrier phase ranging teachings of Olafsdottir, in order to improve the security of the system by replacing a packet sequence with a cryptographic authentication code, thereby allowing the prover and verifier devices to authenticate the opposing devices and reduce the likelihood that an attacker can execute a range-reducing attack by only accepting signals from authenticated devices.
Neither Olafsdottir nor Kountouris explicitly teaches the prover node performing a time-of-arrival measurement of the verifier frame delimiter.
However, Lemkin teaches the concept of a prover node performing a time-of-arrival measurement of a verifier frame delimiter (col 10 line 29-46, process for measuring time of flight; at master device, packet is created and initialized; timestamp information is added to packet; packet is sent from master to slave; timestamp information is added to packet when packet is received by slave device, and returned to master device; col 5 line 33-43, timestamp corresponds to time associated with delimeter).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the time-of-arrival measurement teachings of Lemkin with the multicarrier phase ranging teachings of Olafsdottir in view of Kountouris, with the benefit of increasing the accuracy of time-of-arrival measurements by incorporating timestamps into the transmitted/received packets, thereby increasing the accuracy and reliability of any distance calculations based on the time of flight data.

Regarding Claim 12:
Olafsdottir teaches a prover node configured to participate in secure wireless ranging with a verifier node (abstract, multicarrier phase-based ranging), the prover node being configured to: 
for each frequency in a plurality of frequencies, participate in a measurement procedure comprising (page 4 section 2.2, multicarrier phase ranging systems eliminate cycle ambiguity by transmitting continuous wave signals at different frequencies): 
the prover node receiving a verifier packet comprising a verifier carrier signal and a verifier frame delimiter from the verifier node and performing a phase measurement of the verifier carrier signal (page 4 section 2.2, verifier first transmits signal with frequency f1 to which the prover locks its local oscillator and retransmits the signal back to the verifier; page 16 section 5.2, verifier modulates challenges in interrogating signal that is transmitted to the prover (challenge can be seen as a delimiter), page 4 section 2.2, prover locks its local oscillator to the transmitted frequency and retransmits the signal back to the verifier); and 
the prover node transmitting on the frequency a prover packet comprising a prover carrier signal and a prover frame delimiter (page 4 section 2.2, prover locks its local oscillator to the transmitted frequency and retransmits the signal back to the verifier; page 16 section 5.2, prover computes response to challenge and modulates them back on the phase-locked response signal that the prover transmits back to the verifier).
Olafsdottir does not explicitly teach wherein both the verifier frame delimiter and the prover frame delimiter comprise a respective authentication code, wherein the authentication code is based on key a commonly known by the verifier node and the prover node, and verifier carrier signal is authenticated by the prover node based on each corresponding the authentication code of the corresponding the frame delimiter and the commonly known key.
However, Kountouris teaches the concept wherein both a verifier frame delimiter and a prover frame delimiter comprise a respective authentication code (abstract, method for processing data packet upon reception; using data packet authentication preamble to authenticate the link; paragraph 103, authentication preamble replaces existing field such as frame delimiter; paragraph 66, four nodes connected to one another; paragraph 68-72, each node EN comprises receiver module for processing received authentication preamble, and transmitter for transmitting authentication preamble), wherein the authentication code is based on key a commonly known by a verifier node and a prover node (paragraph 77, attribute ATTAL relating to authentication is group key such as network key shared by group of nodes; paragraph 84, transmitting node generates authentication preamble using ATTAL); and
a verifier carrier signal is authenticated by the prover node based on each corresponding the authentication code of the corresponding the frame delimiter and the commonly known key (paragraph 105-112, receiving node calculates reference authentication preamble in the same manner as transmitting node (i.e. using group key ATTAL), and compares it to received authentication preamble; if the two values are identical, authentication succeeds).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the authentication code delimiter teachings of Kountouris with the multicarrier phase ranging teachings of Olafsdottir, in order to improve the security of the system by replacing a packet sequence with a cryptographic authentication code, thereby allowing the prover and verifier devices to authenticate the opposing devices and reduce the likelihood that an attacker can execute a range-reducing attack by only accepting signals from authenticated devices.
Neither Olafsdottir nor Kountouris explicitly teaches the prover node performing a time-of-arrival measurement of the verifier frame delimiter.
However, Lemkin teaches the concept of a prover node performing a time-of-arrival measurement of a verifier frame delimiter (col 10 line 29-46, process for measuring time of flight; at master device, packet is created and initialized; timestamp information is added to packet; packet is sent from master to slave; timestamp information is added to packet when packet is received by slave device, and returned to master device; col 5 line 33-43, timestamp corresponds to time associated with delimeter).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the time-of-arrival measurement teachings of Lemkin with the multicarrier phase ranging teachings of Olafsdottir in view of Kountouris, with the benefit of increasing the accuracy of time-of-arrival measurements by incorporating timestamps into the transmitted/received packets, thereby increasing the accuracy and reliability of any distance calculations based on the time of flight data.

Regarding Claim 15:
Olafsdottir teaches a system (abstract, multicarrier phase-based ranging), comprising: 
a prover node configured to participate in secure wireless ranging with a verifier node, wherein the prover node is configured to (page 4 section 2.2, multicarrier phase ranging systems eliminate cycle ambiguity by transmitting continuous wave signals at different frequencies; verifier first transmits signal with frequency f1 to which the prover locks its local oscillator and retransmits the signal back to the verifier): 
for each frequency in a plurality of frequencies, participate in a measurement procedure comprising (page 4 section 2.2, multicarrier phase ranging systems eliminate cycle ambiguity by transmitting continuous wave signals at different frequencies): 
the prover node receiving a verifier packet comprising a verifier carrier signal and a verifier frame delimiter from the verifier node and performing a phase measurement of the verifier carrier signal (page 4 section 2.2, verifier first transmits signal with frequency f1 to which the prover locks its local oscillator and retransmits the signal back to the verifier; page 16 section 5.2, verifier modulates challenges in interrogating signal that is transmitted to the prover (challenge can be seen as a delimiter); prover locks its local oscillator to the transmitted frequency and retransmits the signal back to the verifier); and 
the prover node transmitting on the frequency a prover packet comprising a prover carrier signal and a prover frame delimiter (page 4 section 2.2, prover locks its local oscillator to the transmitted frequency and retransmits the signal back to the verifier; page 16 section 5.2, prover computes response to challenge and modulates them back on the phase-locked response signal that the prover transmits back to the verifier); and 
wherein the verifier node is configured to: 
for each frequency in a plurality of frequencies, participate in a measurement procedure comprising (page 4 section 2.2, multicarrier phase ranging systems eliminate cycle ambiguity by transmitting continuous wave signals at different frequencies; verifier first transmits signal with frequency f1 to which the prover locks its local oscillator and retransmits the signal back to the verifier): 
the verifier node transmitting on the frequency the verifier packet comprising the verifier carrier signal and verifier frame delimiter (page 4 section 2.2, verifier first transmits signal with frequency f1 to which the prover locks its local oscillator and retransmits the signal back to the verifier; page 16 section 5.2, verifier modulates challenges in interrogating signal that is transmitted to the prover (challenge can be seen as a delimiter)); and 
the verifier node receiving the prover packet comprising the prover carrier signal and the prover frame delimiter from the prover node, and performing a phase measurement of the prover carrier signal and a time-of-arrival measurement of the prover frame delimiter (page 4 section 2.2, at verifier, phase difference between received signal from prover and verifier’s own signal for this frequency is measured; page 16 section 5.2, verifier estimates a course distance by measuring the time elapsed between transmitting the challenge and receiving the response). 
Olafsdottir does not explicitly teach wherein both the verifier frame delimiter and the prover frame delimiter comprises a respective authentication code, wherein the authentication code is based on key a commonly known by the verifier node and the prover node, and the verifier carrier signal is authenticated by the prover node based on each corresponding the authentication code of the corresponding the frame delimiter and the commonly known key; and
wherein each the verifier frame delimiter and each the prover frame delimiter comprises the respective authentication code, wherein the authentication code is based on key a commonly known by the verifier node and the prover node and each the prover carrier signal is authenticated by the verifier node based on each corresponding the authentication code of the corresponding the frame delimiter and the commonly known key.
However, Kountouris teaches the concept wherein both a verifier frame delimiter and a prover frame delimiter comprises a respective authentication code (abstract, method for processing data packet upon reception; using data packet authentication preamble to authenticate the link; paragraph 103, authentication preamble replaces existing field such as frame delimiter; paragraph 66, four nodes connected to one another; paragraph 68-72, each node EN comprises receiver module for processing received authentication preamble, and transmitter for transmitting authentication preamble), wherein the authentication code is based on key a commonly known by a verifier node and a prover node (paragraph 77, attribute ATTAL relating to authentication is group key such as network key shared by group of nodes; paragraph 84, transmitting node generates authentication preamble using ATTAL), and a verifier carrier signal is authenticated by the prover node based on each corresponding the authentication code of the corresponding the frame delimiter and the commonly known key (paragraph 105-112, receiving node calculates reference authentication preamble in the same manner as transmitting node (i.e. using group key ATTAL), and compares it to received authentication preamble; if the two values are identical, authentication succeeds); and
wherein each of the verifier frame delimiter and each of the prover frame delimiter comprises a respective authentication code (abstract, method for processing data packet upon reception; using data packet authentication preamble to authenticate the link; paragraph 103, authentication preamble replaces existing field such as frame delimiter; paragraph 66, four nodes connected to one another; paragraph 68-72, each node EN comprises receiver module for processing received authentication preamble, and transmitter for transmitting authentication preamble), wherein the authentication code is based on key a commonly known by a verifier node and a prover node (paragraph 77, attribute ATTAL relating to authentication is group key such as network key shared by group of nodes; paragraph 84, transmitting node generates authentication preamble using ATTAL) and each a prover carrier signal is authenticated by the verifier node based on each corresponding the authentication code of the corresponding the frame delimiter and the commonly known key (paragraph 105-112, receiving node calculates reference authentication preamble in the same manner as transmitting node (i.e. using group key ATTAL), and compares it to received authentication preamble; if the two values are identical, authentication succeeds).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the authentication code delimiter teachings of Kountouris with the multicarrier phase ranging teachings of Olafsdottir, in order to improve the security of the system by replacing a packet sequence with a cryptographic authentication code, thereby allowing the prover and verifier devices to authenticate the opposing devices and reduce the likelihood that an attacker can execute a range-reducing attack by only accepting signals from authenticated devices.
Neither Olafsdottir nor Kountouris explicitly teaches the prover node performing a time-of-arrival measurement of the verifier frame delimiter.
However, Lemkin teaches the concept of a prover node performing a time-of-arrival measurement of a verifier frame delimiter (col 10 line 29-46, process for measuring time of flight; at master device, packet is created and initialized; timestamp information is added to packet; packet is sent from master to slave; timestamp information is added to packet when packet is received by slave device, and returned to master device; col 5 line 33-43, timestamp corresponds to time associated with delimeter).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the time-of-arrival measurement teachings of Lemkin with the multicarrier phase ranging teachings of Olafsdottir in view of Kountouris, with the benefit of increasing the accuracy of time-of-arrival measurements by incorporating timestamps into the transmitted/received packets, thereby increasing the accuracy and reliability of any distance calculations based on the time of flight data.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olafsdottir in view of Kountouris and Lemkin, and further in view of Banin et al (PGPUB 2020/0212943).

Regarding Claim 2:
Olafsdottir in view of Kountouris and Lemkin teaches the method of claim 1.
Neither Olafsdottir nor Kountouris nor Lemkin explicitly teaches wherein the verifier carrier signal is preceded by the frame delimiter and the prover carrier signal is followed by the frame delimiter.
However, Banin teaches the concept wherein a verifier carrier signal is preceded by a frame delimiter and a prover carrier signal is followed by a frame delimiter (paragraph 458, start of packet (SOP) and end of packet (EOP) delimiters; therefore, every packet is preceded by a frame delimiter and followed by a frame delimiter).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the start and end frame delimiter teachings of Banin with the multicarrier phase ranging teachings of Olafsdottir in view of Kountouris and Lemkin, in order to allow a receiving system to efficiently determine where an information packet begins and ends, thereby improving system efficiency and avoiding wasted calculation/monitoring time in a high speed network environment.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olafsdottir in view of Kountouris and Lemkin, and further in view of Lin (PGPUB 2015/0256335).

Regarding Claim 3:
Olafsdottir in view of Kountouris and Lemkin teaches the method of claim 1.
Neither Olafsdottir nor Kountouris nor Lemkin explicitly teaches wherein the authentication code is a sequence of bits selected using a pseudo-random function from a pre-determined set of sequences.
However, Lin teaches the concept wherein an authentication code is a sequence of bits selected using a pseudo-random function from a pre-determined set of sequences (abstract, paragraph 13, network side device and group call terminal maintain same list of push-to-talk authentication key values; network side device calculates authentication vector according to generated random number, authentication sequence number, and authentication key value selected from the list of values).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the pseudo-random authentication code selection teachings of Lin with the multicarrier phase ranging teachings of Olafsdottir in view of Kountouris and Lemkin, in order to incorporate additional measures of randomness into the code generation process, thereby increasing overall system entropy and thus improving the security environment.

Regarding Claim 4:
Olafsdottir in view of Kountouris, Lemkin, and Lin teaches the method of claim 3.  In addition, Lin teaches wherein the pseudo-random function has as input the commonly known key and one or more of the following: an index of the carrier signal, a sequence index, an identifier of the node transmitting the corresponding the frame delimiter, and an identifier of the node receiving the corresponding the frame delimiter (abstract, paragraph 13, network side device and group call terminal maintain same list of push-to-talk authentication key values; network side device calculates authentication vector according to generated random number, authentication sequence number, and authentication key value selected from the list of values).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olafsdottir in view of Kountouris, Lemkin, and Lin, and further in view of Sinsuan et al (PGPUB 2012/0307810).

Regarding Claim 5:
Olafsdottir in view of Kountouris, Lemkin, and Lin teaches the method of claim 3.
Neither Olafsdottir nor Kountouris nor Lemkin nor Lin explicitly teaches wherein each sequence of the pre-determined set of sequences is a Gold code sequence.
However, Sinsuan teaches the concept wherein each sequence of the pre-determined set of sequences is a Gold code sequence (paragraph 95, data frame provided to PN spreader for spreading; user key input directly affects gold code generated).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the gold code sequence teachings of Sinsuan with the multicarrier phase ranging teachings of Olafsdottir in view of Kountouris, Lemkin, and Lin, in order to incorporate the well-known advantages of Gold codes into a wireless transmission system, which include improving the efficiency of a communication channel which is in use by multiple devices in a spread spectrum communication system using codes with bounded small cross-correlations within the set of codes, which applies to Gold codes.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olafsdottir in view of Kountouris and Lemkin, and further in view of Huapaya (PGPUB 2021/0383000).

Regarding Claim 10:
Olafsdottir in view of Kountouris and Lemkin teaches the method of claim 1.  In addition, Olafsdottir teaches wherein the prover node transmits the frame delimiter comprising a first authentication code on a condition that the verifier node carrier signal has been authenticated based on the corresponding the authentication code of the corresponding the verifier node frame delimiter (page 16 section 5.2, alternative countermeasure [e.g. to distance reducing attacks] would be to realize a rough time-of-flight estimation; verifier modulates challenges in interrogating signal that is transmitted to the prover; prover computes response and modulates them back on the phase-locked response signal that the prover transmits back to the verifier).
Neither Olafsdottir nor Kountouris nor Lemkin teaches wherein the prover node transmits a second, different, authentication code otherwise.
Howeveru, Huapaya teaches the concept wherein a prover node transmits a second, different, authentication code otherwise (i.e. on a condition that a received authentication code fails) (paragraph 111, if comparison of received first nonce does not match the previously generated first nonce, then first Virtual Payload (VP) fails to authenticate the second VP; the first VP sends to second VP error code which informs second VP that first VP fails to authenticate second VP).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the authentication error code teachings of Huapaya with the multicarrier phase ranging teachings of Olafsdottir in view of Kountouris and Lemkin, with the benefit of providing a means for a first device to receive notification that an authentication had failed, thereby allowing further attempts in the event that a transmission error had occurred, resulting in an increase in overall system efficiency.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olafsdottir, and further in view of Kountouris.

Regarding Claim 13:
Olafsdottir teaches a method of secure wireless ranging between a verifier node and a prover node (abstract, multicarrier phase-based ranging), comprising: 
for each frequency in a plurality of frequencies, performing a measurement procedure comprising (page 4 section 2.2, multicarrier phase ranging systems eliminate cycle ambiguity by transmitting continuous wave signals at different frequencies): 
the verifier node transmitting on the frequency a verifier packet comprising a verifier carrier signal and a verifier frame delimiter (page 4 section 2.2, verifier first transmits signal with frequency f1 to which the prover locks its local oscillator and retransmits the signal back to the verifier; page 16 section 5.2, verifier modulates challenges in interrogating signal that is transmitted to the prover (challenge can be seen as a delimiter)); and 
the verifier node receiving a prover packet comprising a prover carrier signal and a prover frame delimiter from the prover node and performing a phase measurement of the prover carrier signal and a time-of-arrival measurement of the prover frame delimiter (page 4 section 2.2, prover locks its local oscillator to the transmitted frequency and retransmits the signal back to the verifier; page 16 section 5.2, prover computes response to challenge and modulates them back on the phase-locked response signal that the prover transmits back to the verifier; at verifier, phase difference between received signal from prover and verifier’s own signal for this frequency is measured; page 16 section 5.2, verifier estimates a course distance by measuring the time elapsed between transmitting the challenge and receiving the response).
Olafsdottir does not explicitly teach wherein each the verifier frame delimiter and each the prover frame delimiter comprises a respective authentication code, wherein the authentication code is based on key a commonly known by the verifier node and the prover node, and each the prover carrier signal is authenticated by the verifier node based on each corresponding the authentication code of the corresponding the frame delimiter and the commonly known key.
However, Kountouris teaches the concept wherein each of a verifier frame delimiter and each of a prover frame delimiter comprises a respective authentication code (abstract, method for processing data packet upon reception; using data packet authentication preamble to authenticate the link; paragraph 103, authentication preamble replaces existing field such as frame delimiter; paragraph 66, four nodes connected to one another; paragraph 68-72, each node EN comprises receiver module for processing received authentication preamble, and transmitter for transmitting authentication preamble), wherein the authentication code is based on key a commonly known by a verifier node and a prover node (paragraph 77, attribute ATTAL relating to authentication is group key such as network key shared by group of nodes; paragraph 84, transmitting node generates authentication preamble using ATTAL); and
wherein each prover carrier signal is authenticated by the verifier node based on each corresponding the authentication code of the corresponding the frame delimiter and the commonly known key (paragraph 105-112, receiving node calculates reference authentication preamble in the same manner as transmitting node (i.e. using group key ATTAL), and compares it to received authentication preamble; if the two values are identical, authentication succeeds).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the authentication code delimiter teachings of Kountouris with the multicarrier phase ranging teachings of Olafsdottir, in order to improve the security of the system by replacing a packet sequence with a cryptographic authentication code, thereby allowing the prover and verifier devices to authenticate the opposing devices and reduce the likelihood that an attacker can execute a range-reducing attack by only accepting signals from authenticated devices.

Regarding Claim 14:
Olafsdottir teaches a verifier node configured to participate in secure wireless ranging with a prover node (abstract, multicarrier phase-based ranging), the verifier node being configured to: 
for each frequency in a plurality of frequencies, participate in a measurement procedure comprising (page 4 section 2.2, multicarrier phase ranging systems eliminate cycle ambiguity by transmitting continuous wave signals at different frequencies): 
the verifier node transmitting on the frequency a verifier packet comprising a verifier carrier signal and verifier frame delimiter (page 4 section 2.2, verifier first transmits signal with frequency f1 to which the prover locks its local oscillator and retransmits the signal back to the verifier; page 16 section 5.2, verifier modulates challenges in interrogating signal that is transmitted to the prover (challenge can be seen as a delimiter)); and 
the verifier node receiving a prover packet comprising a prover carrier signal and a prover frame delimiter from the prover node and performing a phase measurement of the prover carrier signal and a time-of-arrival measurement of the prover frame delimiter (page 4 section 2.2, prover locks its local oscillator to the transmitted frequency and retransmits the signal back to the verifier; page 16 section 5.2, prover computes response to challenge and modulates them back on the phase-locked response signal that the prover transmits back to the verifier; at verifier, phase difference between received signal from prover and verifier’s own signal for this frequency is measured; page 16 section 5.2, verifier estimates a course distance by measuring the time elapsed between transmitting the challenge and receiving the response).
Olafsdottir does not explicitly teach wherein each the verifier frame delimiter and each the prover frame delimiter comprises a respective authentication code, wherein the authentication code is based on key a commonly known by the verifier node and the prover node, and each the prover carrier signal is authenticated by the verifier node based on each corresponding the authentication code of the corresponding the frame delimiter and the commonly known key.
However, Kountouris teaches the concept wherein each of a verifier frame delimiter and each of a prover frame delimiter comprises a respective authentication code (abstract, method for processing data packet upon reception; using data packet authentication preamble to authenticate the link; paragraph 103, authentication preamble replaces existing field such as frame delimiter; paragraph 66, four nodes connected to one another; paragraph 68-72, each node EN comprises receiver module for processing received authentication preamble, and transmitter for transmitting authentication preamble), wherein the authentication code is based on key a commonly known by a verifier node and a prover node (paragraph 77, attribute ATTAL relating to authentication is group key such as network key shared by group of nodes; paragraph 84, transmitting node generates authentication preamble using ATTAL); and
wherein each prover carrier signal is authenticated by the verifier node based on each corresponding the authentication code of the corresponding the frame delimiter and the commonly known key (paragraph 105-112, receiving node calculates reference authentication preamble in the same manner as transmitting node (i.e. using group key ATTAL), and compares it to received authentication preamble; if the two values are identical, authentication succeeds).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the authentication code delimiter teachings of Kountouris with the multicarrier phase ranging teachings of Olafsdottir, in order to improve the security of the system by replacing a packet sequence with a cryptographic authentication code, thereby allowing the prover and verifier devices to authenticate the opposing devices and reduce the likelihood that an attacker can execute a range-reducing attack by only accepting signals from authenticated devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST L CAREY whose telephone number is (571)270-7814. The examiner can normally be reached 9:00AM-5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FORREST L CAREY/Examiner, Art Unit 2491                                                                                                                                                                                         /Kevin Bechtel/Primary Examiner, Art Unit 2491